DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-4 and 11-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-35 of copending Application No. 17/198,520 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Current application 17/196683
Co-pending application 17/198520
Claim 1 and 18. A micro connector kit comprising: a first ferrule configured to be connected to a first optical fiber; a second ferrule configured to be connected to a second optical fiber; first and second micro connector ferrule housings each defining a cavity sized and shaped to receive a respective one of the first and second ferrules with the first and second ferrules being disposed in closely spaced relation with the respective first or second micro connector ferrule housing when in each cavity, the first and second micro connector ferrule housings being configured 
18. The micro connector kit of claim 1, wherein the first and second micro connector
ferrule housings are configured to be indirectly coupled together.


define an internal passage for receiving an optical fiber.
23. The micro connector kit of claim 22, wherein the first and second ferrules each define an internal passage for receiving an optical fiber.
3. The micro connector kit of claim 1, further comprising an alignment sleeve configured to receive mating end portions of the first and 


respectively.
25. The micro connector kit of claim 22 wherein the first and second micro connector ferrule housings each comprise plug frames surrounding the first and second ferrules, respectively.
11. The micro connector kit of claim 1, wherein the first and second micro connector
ferrule housings are identical to each other.
26. The micro connector kit of claim 22, wherein the first and second micro connector ferrule housings are identical to each other.
12. The micro connector kit of claim 1, further comprising an insert configured to be
disposed in each cavity when the first and second micro connector ferrule housings are coupled together, the insert defining a ferrule cavity sized and shaped to receive the first and second ferrules.
27. The micro connector kit of claim 22, further comprising an insert configured to be disposed in each cavity when the first and second micro connector ferrule housings are coupled together, the insert defining a ferrule cavity sized and shaped to receive the first and second ferrules.
13.  The micro connector kit of claim 12, wherein the first and second ferrules each includes a flange having a polygonal cross-


29. The micro connector kit of claim 27, further comprising an alignment sleeve disposed in the insert.
15. The micro connector kit of claim 14, wherein the insert includes first and second detents, the first detent being configured to engage the first connection structure and the second detent being configured to engage the second connection structure to releasably couple the first micro connector ferrule housing, the second micro connector ferrule housing and the insert together.
30. The micro connector kit of claim 29, wherein the insert includes first and second detents, the first detent being configured to engage the first connection structure and the second detent being configured to engage the second connection structure to releasably couple the first micro connector ferrule housing, the second micro connector ferrule housing and the insert together.
16. The micro connector kit of claim 15, wherein each detent includes a first deflection ramp and a second deflection ramp, the first deflection ramp of each detent is arranged to 


32. The micro connector kit of claim 31, wherein the first and second micro connector ferrule housings are configured to move along a longitudinal axis of the insert to connect to the insert and are configured to rotate about the longitudinal axis of the insert to disconnect from the insert.
19. The micro connector kit of claim 1, further comprising one or more biasing springs configured to bias at least one of the first or second ferrules toward the other respective ferrule when the first and second micro connector ferrule housings are releasably coupled together.
33. The micro connector kit of claim 22, further comprising one or more biasing springs configured to bias at least one of the first or second ferrules toward the other respective ferrule when the first and second micro connector ferrule housings are releasably coupled together.

34. The micro connector of claim 33, wherein the one or more biasing springs includes a first biasing spring and a second biasing spring, the first biasing spring configured to bias the first ferrule toward the second ferrule when the first and second micro connector ferrule housings are releasably coupled together, the second biasing spring configured to bias the second ferrule toward the first ferrule when the first and second micro connector ferrule housings are releasably coupled together.
21. The micro connector of claim 19, wherein the one or more biasing springs are configured to bias the first and second micro connector ferrule housings toward a locked position, wherein the first and second micro connector ferrule housings are releasably coupled together when the first and second micro connector ferrule housings are in the locked position.
34. The micro connector of claim 33, wherein the one or more biasing springs are configured to bias the first and second micro connector ferrule housings toward a locked position, wherein the first and second micro connector ferrule housings are releasably coupled together when the first and second micro connector ferrule housings are in the locked position.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (US 2017/0285274 A1, hereinafter “Matsumoto”).
Claim 1 and 18.  Matsumoto discloses A micro connector kit comprising: 
a first ferrule (21) configured to be connected to a first optical fiber (11); 
a second ferrule (22) configured to be connected to a second optical fiber (12); 
first and second micro connector ferrule housings (32, 42) each defining a cavity sized and shaped to receive a respective one of the first and second ferrules with the first and second ferrules being disposed in closely spaced relation with the respective first or second micro connector ferrule housing when in each cavity, the first and second micro connector ferrule housings being configured to be releasably coupled together (Para [0061]) such that the first and second ferrules form an optical connection when the first and second micro connector ferrule housings are coupled together; and 
the first and second micro connector ferrule housings (32, 42) having first and second connection structure (engagement projections 36 and engagement holes 46) formed integrally with the first and second micro connector ferrule housings, respectively, the first and second connection structure being configured to indirectly, releasably couple the first and second micro being configured to indirectly, releasably couple the first and second micro connector housings together.

    PNG
    media_image1.png
    227
    425
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    331
    415
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    283
    396
    media_image3.png
    Greyscale

	Claim 2.  Matsumoto discloses the micro connector kit of claim 1, wherein the first and second ferrules (21, 22) each define an internal passage (see the through passage where fiber 11 and 12 pass through the ferrules and the capillaries 23 in Fig. 3 above).
	Claim 3.  Matsumoto discloses the invention of claim 122, further comprising an alignment sleeve (27) configured to receive mating end portions of the first and second ferrules (Fig. 4).
	Claim 4.  Matsumoto discloses the invention of claim 1, wherein the first and second micro connector ferrule housings (32, 42) each comprise plug frames (31, 41) surrounding the first and second ferrules respectively (Fig. 11B).
	Claim 5.  Matsumoto discloses the invention of claim 2, wherein the first connection structure comprises a recess and the second connection structure comprises a protrusion (engagement projection 36) sized and shaped to be received in the recess (engagement hole 46) (Para [0061]).
	Claim 6.  Matsumoto discloses the invention of claim 5, wherein the first micro connector ferrule housing includes a channel (45) extend from the recess (engagement hole 46), the channel sized and shape to permit the protrusion (engagement projection 36) to move within the channel (Para [0068] and Figs 8-10).

	Claim 8.  Matsumoto discloses the invention of claim 2, wherein at least a portion of the second micro connector ferrule housing is configured to be disposed within the first micro connector ferrule housing when the first and second micro connector ferrule housings are coupled together (See Figs. 3 and 11B).
	Claim 19.  Matsumoto discloses the invention of claim 1, further comprising one or more biasing springs (51) configured to bias at least one of the first or second ferrules toward the other respective ferrule when the first and second micro connector ferrule housings are releasably coupled together (Para [0071]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 13, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Otsu et al. (JP 2001-147347, hereinafter “Otsu”).
	Claims 11-15 and 17.  Matsumoto discloses the invention of claim 1 and further teaches the ferrule housings (32, 42) comprises the first detent (“engagement projection” 36) configured to engage the first connection structure (“engagement holes” 46) and the second detent being configured to engage the second connection structure (two engagement projections 36 are 
However, Matsumoto does not teach:
the first and second micro connector ferrule housings are identical to each other
an insert configured to be disposed in each cavity
first and second ferrules each includes a flange.
	Otsu teaches an optical connector for connecting optical fibers.  The two identical connector ferrule housings (23 and 33) plug into an interposed adapter (13; Para [0001]).  An insert (45) configured to be disposed in each cavity when the first and second micro connector ferrule housings are coupled together, the insert defining a ferrule cavity sized and shaped  to receive the first and second ferrules.  The first and second ferrules include a flange (31-2 and 41-2) having a polygonal cross-section, the ferrule cavity of the insert having a polygonal cross-section matching the polygonal cross sections of the flanges such that rotation of the first and second ferrules relative to each other is inhibited by the insert when the flanges of the first and second ferrules is disposed within the ferrule cavity.  The connector kit further comprising an alignment sleeve (43) disposed in the insert (45).
	It would have been obvious to one having ordinary skill in the art to recognize the identical connector ferrule housings can be manufacture with the same components and structures as shown in Figs. 1 and 11 of Otsu.  Matsumoto can further modify the invention such 
	Claim 16.  Matsumoto in view of Otsu teach the invention of claim 15, and Matsumoto further teaches the engagement projections are cylindrical projections.  Matsumoto in view of Otsu do not teach each detent having a shape of a first deflection ramp and a second deflection ramp.
	However, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was file to modify the shape of the engagement projections in the shape of a deflection ramp since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of the engagement projection as a design feature such that the ramp can easily slide into the engagement hole. 

Claims 9, 10, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Blom (WO-0227374-A1, hereinafter “Blom”).
Matsumoto teach the invention of claim 19. However, Matsumoto do not teach the connector wherein one or more biasing springs includes a first and second biasing spring, nor does Matsumoto teaches the biasing springs are configured to bias the first and second micro 
Blom teaches a micro connector having a first biasing spring (8) in the first housing (20) and a second biasing spring (23) in the second housing (21).  The first biasing spring configured to bias the first ferrule (7) toward the second ferrule (24) when the first and second micro connector ferrule housings are releasably coupled together.  The second biasing spring configured to bias the second ferrule toward the first ferrule when the first and second micro connector ferrule housings are releasably coupled (Page 3, lines 5-14 and Fig. 1.  The biasing springs are configured to bias the first and second micro connector ferrule housings toward a locked position, first and second hooks (shoulders 14, 15) are interlocked (Page 3, line 28 to Page 4, line 4).
It would have been obvious to one having ordinary skill in the art to recognize the biasing springs well known mechanism for maintaining the optical ferrules in intimate contact without providing addition alignment structures.  Furthermore the locking shoulders as disclosed by Blom provide the housing locking means without providing additional engagement portions such as engagement protrusions and engagement holes.  One would be motivated to employ the biasing springs and the interlocking shoulders for producing economical micro connectors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883